DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2016/0361029 A1).
Regarding claim 1, Kang discloses a system (eg. Fig. 1) comprising: a wearable member (eg. Para. 19-20) including: a plurality of energy transmitters that are arranged on a surface of the wearable member (eg. Fig. 2-5e, light emitting elements 121-126, Para. 59), each of the energy transmitters being configured to project energy into tissue of a user (eg. Para. 21-22, 59-60); and a plurality of energy receivers each of which is configured to generate a signal based on a received portion of the energy that is projected by one or more of the energy transmitters and reflected by the tissue of the user (eg. Fig. 2, Para. 55-60, receiver 131), wherein at least one of the energy transmitters and the energy receivers are multi-dimensionally arranged on the wearable member such that energy reflected by the tissue of the user at locations that are multi-dimensionally different is incident on the plurality of energy receivers (eg. Fig. 1-5e, emitters 121-126 and receiver 131, Para. 53, 57, 90); and a processor configured to calculate a biological metric based on signals generated by at least part of the plurality of energy receivers (eg. Para. 14-15, 23, 61, blood pressure, flow rate, arterial stiffness, etc.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792